Citation Nr: 1632070	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an extraschedular rating for the service-connected right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to May 1985 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2014, the Board adjudicated a claim for a higher rating for right ear hearing loss, and remanded three other claims.  The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran appealed only the portion of the decision that declined to refer the right ear hearing loss claim for consideration an extra-schedular rating.  

In October 2015, the Board adjudicated two of the three claims that were remanded in October 2014.  A claim for service connection for an eye disorder was again remanded for further development.

In March 2016, the Court vacated the portion of the October 2014 Board decision that declined to refer the right ear hearing loss claim for consideration an extra-schedular rating, and remanded the matter to the Board for development consistent with the Memorandum Decision.

In a July 2016 rating decision, the RO granted service connection for bilateral dry eye, blepharitis, and corneal arcus.  In the decision, as well as in a phone call memorialized in a Report of General Information, the Veteran and his representative were notified that the decision constituted a complete grant of the benefit sought on appeal.  He was further notified of his appellate rights in a July 26, 2016 letter.  Neither the Veteran nor his representative have submitted further argument on the issue, and the claim has not been recertified to the Board.  The claim is no longer in appellate status and it will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).
Since the issuance of the June 2014 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in July 2015 the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right ear hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards and warrant referral for consideration of an extraschedular rating, to include when considering the combined effects of the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for referral for an extraschedular evaluation of the service-connected right ear hearing loss have not been met. 38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) , 4.3, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1.  The ultimate percentage of a disability rating assigned to a Veteran is "considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of the disability."  Id.   
Where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In a March 2016 Memorandum Decision, the Court found that despite the Board's determination that the sole symptom of the Veteran's disability was hearing loss, it had not specifically addressed his statements that he must wear hearing aids, that he can hardly understand conversation, that he has trouble hearing children's voices, that he must frequently ask others to repeat themselves, and that it is difficult to hear the television.  The Court held that while the Board could have determined that these symptoms are contemplated by the rating schedule, it simply failed to acknowledge these particular symptoms.

In addition, the Court found that the Board failed to address the combined effect of the Veteran's disabilities when assessing whether to refer the claim for extraschedular consideration.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); see also Johnson  v. McDonald, 762 F. 3d 1362, 1365 (2014).  The Court determined that this matter had been raised by record through statements from Veteran's daughter that, in addition to his hearing difficulties, he has problems with his knees and legs, his hypertension causes continuous suffering from severe headaches that are prostrating, his eyes interfere with is ability to drive and cause him to stay in his room with his eyes closed, and that overall he is unable to get out of bed two to three times per week and unable to live a normal life.  The Court found that the Board erred in failing to address whether these difficulties demonstrate marked interference with employment.

Based on these inadequacies, the Court vacated that portion of the Board's decision that declined to refer the right ear hearing loss claim for consideration of an extra-schedular rating.

The Board may adjudicate this matter without the need for remand to the RO.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  The Court held that the reason for this was that the question of an extra-schedular rating is a component of the appellant's claim for an increased rating.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) ("the question of an extraschedular rating is a component of a claim for an increased rating.") (citing Bagwell v. Brown, 9 Vet. App. 337, 339 (1996)).  

The Court has set out a sequential three-step analysis, based on the language of 38 C.F.R. § 3.321(b)(1) , to determine whether to refer a case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating is required.  If, however, the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, step two is to determine whether the claimant's disability picture is exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  If the claimant's disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, an extraschedular rating is warranted.  

As for the first prong of Thun, the Veteran's hearing loss is measured by pure tone thresholds and speech discriminations scores as discussed in October 2014, with symptoms including having to wear hearing aids, having difficulty understanding conversation, having difficulty hearing children's voices, frequently needing others to repeat themselves, and having difficulty hearing television.  All of these symptoms are fully contemplated by the schedular rating criteria for hearing loss, which rates the effects of hearing loss based on measurements of hearing impairment and speech discrimination. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture. 

The Board does not have jurisdiction to address whether the rating criteria adequately contemplate each of his other thirteen service-connected disabilities individually.  While Johnson holds that the Board may be required, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.  Yancy, 27 Vet. App. at 495.  "Although the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Id. at 496. (emphasis added).

To the extent that the combined effects of the Veteran's disabilities, as summarized by his daughter, may implicate marked interference with employment, the Board will turn to the second prong of Thun.  In addition to right ear hearing loss, the Veteran is service-connected for the following disabilities: neuropathy of the left upper extremity (30 percent disabling), diabetes (20 percent disabling), neuropathy of the right upper extremity (20 percent  disabling), neuropathy of the right lower extremity (20 percent disabling),  neuropathy of the left lower extremity (20 percent disabling), lumbar spine disability (20 percent disabling), hypertension (10 percent disabling), tinnitus (10 percent disabling), coronary artery disease (10 percent disabling), residuals of cerebrovascular accident (10 percent disabling), diabetic retinopathy (noncompensable), bilateral dry eye, blepharitis, and corneal arcus (noncompensable), and erectile dysfunction (noncompensable). 

On VA examination in March 2008, the examiner noted that in 1996, the Veteran had a cerebrovascular accident without paresis.  He was hospitalized for five days.

On VA audiological examination in February 2009, the examiner noted the Veteran had no history of ear surgery.

On VA audiological examination in May 2010, the examiner indicated there was no effect of the Veteran's hearing loss on usual daily activities, and no effect on employment as he was not employed.  

On VA examination in May 2010 for diabetes, the examiner reported there were no functional limitations with either daily or occupational activities due to diabetes.  The examiner also stated he had no history of hospitalization for diabetes or any diabetic complication.  There had been no hospitalization for his heart since 1989 when he underwent an angioplasty for coronary artery disease.  There were no further symptoms related to the cerebrovascular accident in 1996.

On VA eye examination in May 2010, the examiner noted that the Veteran had cataracts removed from both eyes in February 2010 at a VA hospital.  He was scheduled to have a cyst removed in mid-June 2010.

On VA eye examination in July 2012, the examiner opined that the Veteran's eye disorders did not impact his ability to work.

On VA examination in October 2013 for the Veteran's cerebrovascular disorder, the examiner opined that the disorder did not impact his ability to work.

On VA examination in October 2013 for the heart disability, the examiner opined that the disorder did not impact his ability to work.  Other than an angioplasty in 1985, he Veteran had not undergone any hospitalizations for his heart.

On VA examination in October 2013 for hypertension, the examiner opined that the disorder did not impact his ability to work.

On VA examination in October 2013 for diabetes, the examiner opined that diabetes and diabetic complications did not impact his ability to work.  He had not required hospitalization over the past twelve months for diabetes.

On VA examination in October 2013 for peripheral neuropathy, the examiner opined that the disorder did not impact his ability to work.

On VA examination in October 2013 for erectile dysfunction, the examiner opined that the disorder did not impact his ability to work.

On VA examination in January 2014 for the cerebrovascular disorder, the examiner opined that the disorder did not impact his ability to work.  

On VA audiological examination in March 2014, the examiner found that the Veteran' shearing loss impacted ordinary conditions of daily life, including the ability to work, in that his kids and grandkids teased him for not hearing well.  Tinnitus impacted ordinary conditions of daily life, including the ability to work, in that the tinnitus was "noticeable."

On VA examination in January 2015 for diabetes, the examiner found that the diabetes and diabetic complications did not impact the Veteran's ability to work.  There had been no episodes of hospitalization over the past twelve months.  The examiner stated, "his employability is related far more to age than the diabetes."

On VA examination in January 2015 for peripheral neuropathy, the examiner opined that the neuropathy did not impact the Veteran's ability to work.

On VA examination in January 2015 for erectile dysfunction, the examiner stated that the erectile dysfunction did not impact the Veteran's ability to work.

On VA eye examination in January 2015, the examiner found that the eye disorders did not impact the Veteran's ability to work.  He had undergone cataract surgery in 2012.

On VA examination in December 2015 for the lumbar spine, the examiner found that his back condition impacted work in that it limited standing, walking, and lifting.

Private medical records from 2015 document a hospitalization due to a diabetic-related fall in which the Veteran injured his spine.

The preponderance of the evidence is against a referral for extraschedular consideration.  Whether looking at the hearing loss disability alone, or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  This has not been shown.

The evidence does not indicate that the Veteran's right ear hearing loss, including the symptoms of having to wear hearing aids, having difficulty understanding conversation, having difficulty hearing children's voices, frequently needing others to repeat themselves, and having difficulty hearing television, has markedly interfered with his employment.  The May 2010 VA examiner found no effect of the Veteran's hearing loss on usual daily activities.  The March 2014 examiner noted that the Veteran's family teased him for not hearing well, and that the tinnitus was "noticeable," but this does not rise to marked interference with work.  

As for the combined effect of the service-connected disabilities, multiple VA examiners have found no impact on the ability to work due to service-connected disabilities, including the May 2010 diabetes examiner, July 2012 eye examiner, October 2013 examiner as to the cerebrovascular disorder, heart disorder, hypertension, diabetes, peripheral neuropathy, and erectile dysfunction, January 2014 examiner as to the cerebrovascular disorder, and January 2015 examiner as to diabetes, peripheral neuropathy, erectile dysfunction, and eye disorder.  
Other than the March 2014 audiological examiner, the only examination report documenting an impact on employment was the December 2015 examiner for the lumbar spine disability who found that the disability limited standing, lifting, and walking.  The Board does not find that these findings which would mainly impact jobs requiring physical labor, combined with the nominal effects of all the other service-connected disabilities, impact the disability picture of the right ear hearing loss to the extent that there is marked interference with employment above that already accounted for by the currently assigned combined disability ratings.  

Additionally, there is no indication the Veteran's right ear hearing loss has necessitated frequent hospitalization.  There is no indication in the record that he has ever been hospitalized for his hearing loss disability.  The Board can point to no contention to the contrary made by the Veteran.  As for the combined effect of the other service-connected disabilities, the Veteran was hospitalized in 1996 for a cerebrovascular accident,1989 for an angioplasty, and 2015 for a fall.  He had eye procedures performed in 2010 and 2012 but it is unknown whether inpatient hospitalization was involved.  Even if so, this amounts to three hospitalizations occurring since 2008 when his claim was filed, and two in the distant past.  The Board does not find these instances impact the disability picture of the right ear hearing loss to the extent that there has been "frequent" hospitalization.

No other situation akin to the demonstrative governing norms is shown by the evidence of record.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

The Board has considered the Veteran's own assertions, and those of his family, which are admissible and believable.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Specifically, the Board has considered the Veteran's daughter's statements, that, in addition to his hearing difficulties, he has problems with his knees and legs, his hypertension causes continuous suffering from severe headaches that are prostrating, his eyes interfere with is ability to drive and cause him to stay in his room with his eyes closed, and that overall he is unable to get out of bed two to three times per week and unable to live a normal life.  However, the Veteran's statements and those of his family are not considered more persuasive than the objective medical findings which, as indicated above, simply do not support referral for an extraschedular rating.

The weight of the evidence is against the claim as it indicates that the Veteran's service- connected disability is not exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  The Board finds that no basis exists to warrant referral of the claim to the Director, Compensation Service, for extraschedular consideration.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 


Notice and Assistance

The issue of whether VA has satisfied its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  The March 2016 Memorandum Decision limited the appeal to the issue of whether referral for extraschedular consideration is warranted, specifically finding that the Board had not adequately explained its reasons for not referring the case based on particular pieces of evidence.  The Court did not disturb the Board's October 2014 denial of a compensable rating for the Veteran's hearing loss under the schedular criteria, including its findings regarding satisfaction of VA's duties to notify and assist under the VCAA.  Those findings are incorporated into this decision by reference.  There is no argument or indication that the record is not adequately developed to determine whether the Veteran's hearing loss disability is exceptional or unusual in relation to the schedular criteria.  The difficulties associated with his hearing loss are amply documented by the evidence, and there is no reasonable possibility that further assistance would support referral for extraschedular consideration.  See 38 C.F.R. § 3.159(d).




ORDER

Referral for an extraschedular evaluation of the service-connected right ear hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


